Case 8:21-bk-10958-ES      Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                    Desc
                            Main Document    Page 1 of 17


 1   David M. Neff, III, Bar. No. 6190202
     (admitted pro hac vice)
 2   DNeff@perkinscoie.com
     Amir Gamliel, Cal. Bar No. 268121
 3   AGamliel@perkinscoie.com
     PERKINS COIE LLP
 4   1888 Century Park E., Suite 1700
     Los Angeles, CA 90067-1721
 5   Telephone: 310.788.9900
     Facsimile: 310.788.3399
 6
     Attorneys for Secured Creditor
 7   Wells Fargo Bank, National Association, as Trustee
     for Morgan Stanley Capital I Trust 2016-UBS11,
 8   Commercial Mortgage Pass-through Certificates,
     Series 2016-UBS11, and on Behalf of the Holders of
 9   any Related Serviced Subordinate Companion Loan
     or Serviced Companion Loan
10
                              UNITED STATES BANKRUPTCY COURT
11
                               CENTRAL DISTRICT OF CALIFORNIA
12
                                       SANTA ANA DIVISION
13

14

15   In re                                              Case No. 8:21-BK-10958-ES

16   PLAMEX INVESTMENT, LLC, a                          Jointly administered with 3100 E. Imperial
     Delaware limited liability company,                Investment, LLC (8:21-bk-10957-ES)
17

18                        Debtor.                       Chapter: 11

19

20   In re                                              SECURED CREDITOR’S APPLICATION
                                                        FOR AN ORDER TO TAKE RULE 2004
21   3100 E. IMPERIAL INVESTMENT,                       EXAMINATIONS AND ISSUE
     LLC, a Delaware limited liability company,         DISCOVERY; MEMORANDUM OF
22                                                      POINTS AND AUTHORITIES IN
                                                        SUPPORT THEREOF
23                        Debtor.
                                                        No hearing required pursuant to Rule 2004
24                                                      and LBR 2004-1(d)
25
     ☒ Affects both Debtors
26
     ☐ Affects Plamex Investment, LLC only
27
     ☐ Affects 3100 E. Imperial Investment only
28

                                                  -2-                 Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                   Desc
                             Main Document    Page 2 of 17


 1

 2            Secured creditor Wells Fargo Bank, National Association, as Trustee for Morgan Stanley

 3   Capital I Trust 2016-UBS11, Commercial Mortgage Pass-through Certificates, Series 2016-

 4   UBS11, and on Behalf of the Holders of any Related Serviced Subordinate Companion Loan or

 5   Serviced Companion Loan (“Secured Creditor”) respectfully moves this Court (the “Application

 6   ”) for entry of an order, pursuant to Federal Rule of Bankruptcy Procedure 2004, to: (a) conduct

 7   the examinations of (i) Debtors Plamex Investment, LLC and 3100 E. Imperial Investment LLC

 8   (“Debtors” or “Borrower”) managing member, Donald Chae (“Mr. Chae”), who signed Debtor’s

 9   Schedules of Assets and Liabilities and Statement of Financial Affairs as Debtor’s Managing

10   Member, and (ii) Luis C. Valenzuela (“Mr. Valenzuela”), who is identified as the day-to-day

11   manager of the Plaza Mexico shopping center (the “Property”); and (b) compel the production of

12   documents as requested in the Application. Secured Creditor respectfully requests that such

13   examinations and production of documents be completed by no later than July 15, 2021. In

14   compliance with Local Rule 2004-1, the Declaration of Amir Gamliel is attached hereto as

15   Exhibit 1.

16                                       I.      INTRODUCTION
17            Secured Creditor seeks to examine Mr. Chae and Mr. Valenzuela on matters concerning

18   Debtors’ acts, conduct, property, assets, liabilities, financial condition, cash flows and ability to

19   reorganize, or on any other such matter which may affect Debtors’ estate (“Rule 2004

20   Examination”). In particular, Secured Creditor endeavors to investigate Debtors’ source of

21   financial resources, the condition of the subject property, efforts to cure monetary and/or non-

22   monetary defaults, Debtors’ financial condition, valuation of assets, dealings with existing and

23   expiring leases, property compliance with environmental laws, Debtors’ ability to reorganize,

24   Debtors’ efforts to find new tenants for the subject property, Debtors’ efforts to market the

25   property, including the retention of a broker, and other issues that undoubtedly affect the

26   administration of Debtors’ estate. In addition, Secured Creditor intends to inquire into payments

27   made to insiders within one year before bankruptcy.

28            Since there are no pending contested matters or adversary proceedings, Secured Creditor

                                                     -3-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                 Desc
                             Main Document    Page 3 of 17


 1   cannot proceed with an examination under Federal Rules of Bankruptcy Procedure 7030 or 9014.
 2   Accordingly, Secured Creditor respectfully requests that this Court enter an order requiring
 3   Debtors, Mr. Chae and Mr. Valenzuela to appear for an examination and produce the documents
 4   requested herein pursuant to Federal Rule of Bankruptcy Procedure 2004.
 5                                  II.       STATEMENT OF FACTS
 6   A.       The Loan
 7            On or about June 16, 2016, Natixis, New York Branch, a direct branch of Natixis S.A., a
 8   societe anonyme a conseil d'administration (public limited company) organized and existing
 9   under the laws of France ("Original Lender") made a $106,000,000.00 loan (the "Loan") to
10   Borrower. The Loan is evidenced by, among other instruments: (i) a Loan Agreement dated as of
11   June 16, 2016 (the "Loan Agreement"), between the Borrower and Original Lender, (ii) a
12   Promissory Note dated June 16, 2016, executed by the Borrowers in favor of Original Lender in
13   the original principal sum of $106,000,000.00 (the "Note") and (iii) Replacement Promissory
14   Note A-1 for $28,000,000.00, Replacement Promissory Note A-2 for $20,000,000.00,
15   Replacement Promissory Note A-3 for $20,000,000.00, Replacement Promissory Note A-4 for
16   $20,000,000.00, Replacement Promissory Note A-5 for $10,000,000.00 and Replacement
17   Promissory Note A-6 for $8,000,000.00 (collectively, the "Notes"). CWCapital Asset
18   Management, LLC is the special servicer ("Special Servicer") of all of the Notes, including the A-
19   2 and A-3 Notes, which are held by Wells Fargo Bank, National Association, as Trustee for
20   Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage Pass-Through Certificates,
21   Series 2016-UBS11 (the "Lead Trust").
22            The Loan is secured by, among other things: (i) a Deed of Trust, Assignment of Leases
23   and Rents, Security Agreement and Fixture Filing, dated as of June 16, 2016 (the "Deed of
24   Trust"), executed by the Borrower, as trustor, in favor of Stewart Title of California, Inc., as
25   trustee, for the benefit of Original Lender, as beneficiary; and (ii) an Assignment of Leases and
26   Rents, dated June 16, 2016 (the "Assignment of Rents") executed by the Borrower, as assignor, in
27   favor of Original Lender, as assignee.
28            In connection with the Loan, Borrower also entered into an Assignment and Subordination

                                                   -4-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES           Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                          Desc
                                 Main Document    Page 4 of 17


 1   of Management Agreement, dated as of June 16, 2016, for the benefit of Original Lender.
 2            The Note, the Deed of Trust, the Assignment of Rents, and all other documents
 3   evidencing, securing or relating to the Loan are sometimes collectively referred to herein as the
 4   "Loan Documents."
 5   B.       The Loan is Assigned to Secured Creditor
 6            Effective as of June 16, 2016 Original Lender assigned the Loan Documents to Natixis
 7   Real Estate Capital LLC, a Delaware limited liability company ("NREC"), pursuant to (i) an
 8   Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
 9   Filing and Assignment of Assignment of Leases and Rents (the "NREC Assignment of DOT");
10   (ii) an Assignment of Assignment of Leases and Rents the "NREC Assignment of ALR"); and
11   (iii) an Assignment of Loan Documents made and entered into as of June 20, 2016. In addition,
12   Original Lender endorsed the Notes in favor of NREC pursuant to Allonges A-1 through A-6 (the
13   "NREC Allonges").
14            Effective as of August 25, 2016, NREC assigned the Loan Documents to Secured Creditor
15   pursuant to (i) an Assignment of Deed of Trust, Assignment of Leases and Rents, Security
16   Agreement and Fixture Filing and Assignment of Assignment of Leases and Rents (the "Secured
17   Creditor Assignment"); (ii) an Assignment of Assignment of Leases and Rents (the "Secured
18   Creditor Assignment of ALR"); and (iii) General Assignment of the Loan Documents. In
19   addition, NREC endorsed the Notes in favor of Secured Creditor 1 pursuant to Allonges A1
20   through A-6 (the "Secured Creditor Allonges"). Accordingly, Secured Creditor is now the holder
21   of the Notes, beneficiary under the Deed of Trust and secured party and/or assignee under all of
22   the other Loan Documents.
23

24   1
          Allonges for Replacement Promissory Notes A-1 and A-6 were endorsed in favor of Wilmington Trust, National
          Association, as Trustee for the Benefit of the Registered Holders of SG Commercial Mortgage Securities Trust
25        2016- C5, Commercial Mortgage Pass-through Certificates, Series 2016-C5. Allonges to Replacement
          Promissory Notes A-2 and A-3 were endorsed in favor of the Lead Trust. Allonges for Replacement Promissory
26        Notes A-4 and A-5 were endorsed in favor of Wilmington Trust, National Association, as Trustee for the Benefit
          of the Registered Holders of Wells Fargo Commercial Mortgage Trust 2016-NXS6, Commercial Mortgage Pass-
27        through Certificates, Series 2016-NXS6. Pursuant to that certain Co-Lender Agreement, Secured Creditor is
          vested with the authority to pursue any and all enforcement action, including in this bankruptcy, in connection
28        with or related to the Notes.

                                                            -5-                Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES         Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                Desc
                               Main Document    Page 5 of 17


 1   C.       The Loan Obligations
 2            Pursuant to the Loan Documents, Borrower promised to pay to Secured Creditor monthly

 3   payments of interest by the fifth day of each month commencing on August 5, 2016, with the

 4   principal balance, along with all accrued but unpaid interest and other charges due and payable on

 5   July 5, 2021 (the "Maturity Date"). Section 8.1(a) of the Loan Agreement provides that an "Event

 6   of Default" shall occur if Borrower fails to pay any portion of the Debt (as defined therein) when

 7   due.

 8            Additionally, in Section 2 of the Deed of Trust and Section 2 of the Assignment of Rents,

 9   Borrower made an absolute and unconditional assignment to the Original Lender of the Rents,

10   subject to a revocable license for Borrower to collect and retain the Rents. Upon the occurrence of

11   an Event of Default under the Loan Documents, the license granted to Borrower would be

12   revoked automatically and Secured Creditor would be entitled to collect the rents.

13            Additionally, Section 5.7 of the Loan Agreement provides that Secured Creditor may

14   enter upon the Property to conduct inspections of the Property and the activities conducted

15   thereon to determine compliance with all environmental laws, the presence of hazardous

16   materials, and the existence of any potential damages as a result of the condition of Property.

17            Section 3.9 of the Loan Agreement provides Secured Creditor with a security interest in

18   all of Borrower's right, title and interest in and to all Rents and in and to all payments to or

19   monies held in the Clearing Account, the Deposit Account and all Subaccounts (collectively,

20   the “Cash Management Accounts”). Upon an "Event of Default," Secured Creditor is entitled to

21   apply funds in the Cash Management Accounts in any order and in any manner as Secured

22   Creditor shall elect in its discretion.

23   D.       The Loan Defaults
24            1.      Failure to Pay Indebtedness When Due Under the Loan Documents.
25            Commencing on or about May 2020, an Event of Default by Borrower existed under the
26   Loan Documents as a result of, among other things, Borrower's failure to timely make the full

27   payments due under the Loan Documents. Accordingly, the Loan went into default on that date.
     As a result of Borrower's default, on or about October 21, 2020, Secured Creditor, through its
28

                                                    -6-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES         Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                    Desc
                               Main Document    Page 6 of 17


 1   counsel, wrote a letter to Borrower (the "Demand Letter") providing formal notice to Borrower of
 2   the occurrence of an Event of Default and demanding all amounts due under the Loan.

 3            As of the Petition Date, at least $107,779,709.71 in principal, interest, default interest, late
     charges, advances, administrative, liquidation and servicing fees and expenses, attorneys' fees,
 4
     and other costs and expenses is due to Secured Creditor in accordance with the Loan Documents.
 5

 6   E.       Debtor's Bankruptcy
              On April 14, 2021, Debtor filed a voluntary petition for relief under chapter 11 of Title 11
 7
     of the United States Code. Debtor is operating and managing the business as debtor-in-possession
 8
     pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.
 9
     F.       Need for Rule 2004 examination and written discovery
10
              Consistent with Local Rule 2004-1, counsel to Secured Creditor conferenced with
11
     Debtors’ counsel in attempt to obtain an agreeable date, time, place and scope of the proposed
12
     examination and production, but was not able to reach an agreement. Accordingly, Secured
13
     Creditor has filed this 2004 Application. Secured Creditor will continue to work with Debtors’
14
     counsel to reach a mutually agreeable date and time for the examinations. By bringing this
15
     Motion, Secured Creditor endeavors to investigate further Debtors’ financial condition,
16
     transactions with insiders, valuation of assets, dealings with existing and expiring leases, property
17
     compliance with environmental laws, efforts to cure non-monetary and monetary defaults, efforts
18
     to fill vacancies at the Property, efforts to identify an investor, lender and/or buyer for part or all
19
     of the Property, and Debtors’ ability to reorganize. In that same regard, Secured Creditor aims to
20
     exercise its rights, in accordance with the Loan Documents, to inspect Debtor’s documents
21
     relating to these matters.
22
              Secured Creditor’s inspection rights are clearly delineated in the Loan Documents.
23
     According to Sections 11 of the Deed of Trust, Secured Creditor is entitled to inspect the Property
24
     and Debtor’s accounting books and records, including balance sheets, tax returns, quarterly
25
     operating statements, rent rolls, and any information necessary to determine whether Debtors are
26
     operating the Property in compliance with environmental laws. Although Debtors has provided
27
     Secured Creditor with some of its records, the Motion is necessary in order to obtain additional
28

                                                       -7-               Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES          Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                 Desc
                                Main Document    Page 7 of 17


 1   documents relating to matters affecting the administration of Debtors’ estate and to obtain the
 2   testimony, under oath, of Debtors’ members.
 3                                          III.    DISCUSSION
 4             A.       Legal Standard
 5             Under Federal Rule of Bankruptcy Procedure 2004, the Court may order the examination
 6   of any entity, including Debtors, relating to “the acts, conduct, or property or to the liabilities and
 7   financial condition of the debtor, or to any matter which may affect the administration of the
 8   debtor’s estate, or to the debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(b). Section 101 of
 9   the Bankruptcy Code defines an “entity” as any “person, estate, trust, governmental unit, and the
10   United States trustee.” 11 U.S.C. § 101.
11             Courts generally interpret the scope of examination allowed under Rule 2004 more
12   broadly than discovery allowed under the Federal Rules of Civil Procedure. In fact, courts have
13   held that discovery under Rule 2004 may even be used in the nature of a “fishing expedition.” An
14   examination under Rule 2004 may not be used, however, to unduly harass a witness or frivolously
15   waste assets of the estate. See, e.g., In re Duratech Indus., 241 B.R. 283 (E.D. N.Y. 1999);
16   accord In re Lufkin, 255 B.R. 204 (Bankr. E.D. Tenn. 2000); In re Szadkowski, 198 B.R. 140
17   (Bankr. D. Md. 1996).
18             B.       Rule 2004 Examination is Warranted in this Case
19             Secured Creditor brings this Motion to examine the events and circumstances leading to
20   Debtors’ bankruptcy filing, and to better ascertain Debtors’ financial condition, property
21   condition and ability to reorganize. Specifically, Secured Creditor seeks information pertaining
22   to Debtors as described on Attachment A hereto. As is evident from Attachment A, all such
23   topics relate directly or indirectly to matters on which Rule 2004 examinations are entirely
24   proper.        Secured Creditor also requests that Debtors produce the documents described on
25   Attachment B hereto in connection with the Rule 2004 Examination.                As is evident from
26   Attachment B, all such requested documents relate to Debtors’ business and the topics described
27   on Attachment A and are thus properly the subject of a Rule 2004 document request.
28

                                                     -8-               Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES        Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                  Desc
                              Main Document    Page 8 of 17


 1                                         IV.    CONCLUSION
 2            For the foregoing reasons, Secured Creditor respectfully requests that this Court enter an

 3   order authorizing a Rule 2004 Examination of Mr. Chae and Mr. Valenzuela, and compelling

 4   Debtor to produce the documents requested herein at least three business days prior to the date of

 5   the examination.

 6   DATED: June 17, 2021                                 PERKINS COIE LLP
 7
                                                          By: /s/ Amir Gamliel
 8                                                            David M. Neff, IL. Bar No. 6190202
                                                              (admitted pro hac vice)
 9                                                            Amir Gamliel, Bar No. 268121
                                                              AGamliel@perkinscoie.com
10
                                                          Attorneys for Secured Creditor
11                                                        Wells Fargo Bank, National Association, as
                                                          Trustee for Morgan Stanley Capital I Trust
12                                                        2016-UBS11, Commercial Mortgage Pass-
                                                          through Certificates, Series 2016-UBS11, and
13                                                        on Behalf of the Holders of any Related
                                                          Serviced Subordinate Companion Loan or
14                                                        Serviced Companion Loan
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -9-               Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES         Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                  Desc
                               Main Document    Page 9 of 17


 1                                                 Exhibit 1
 2
                                  DECLARATION OF AMIR GAMLIEL
 3
              1.      I am an attorney at law, duly licensed to practice before all the courts of the State
 4
     of California and before this Court. I am a Partner at Perkins Coie LLP, counsel for Wells Fargo
 5
     Bank, National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11,
 6   Commercial Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the
 7   Holders of any Related Serviced Subordinate Companion Loan or Serviced Companion Loan
 8   (“Secured Creditor”).

 9            2.      The facts stated herein are based on my own personal knowledge. If called to
     testify, I could and would testify competently to the facts stated herein.
10
              3.      On June 15, 2021, prior to filing this Application, I conferred with Debtor’s
11
     counsel concerning the date, time, place and scope of the proposed 2004 examinations. In
12
     addition to the conference, I have corresponded with Debtor’s counsel regarding the topics of
13   examination and the scope of the document production.
14            4.      While Debtor’s counsel indicated that they would discuss with their clients the

15   proposed examinations and revert back with available dates, we were unable to decide on a
     mutually agreeable time and date prior to the filing of the Application. Accordingly, Secured
16
     Creditor filed the Application requesting that the Court order an examination must occur before
17
     July 15, 2021.
18
              5.      I will continue to work with Debtor’s counsel to set an agreeable date and time for
19   the 2004 examination and the document production deadline.
20            6.      The examination cannot proceed under Rule 7030 and 9014 because no adversary
21   proceeding or contested matter is currently pending through which information sought can be

22   obtained.
              7.      I declare under penalty of perjury under the laws of the United States of America,
23
     that the foregoing is true and correct.
24
              Dated: June 17, 2021                                 /s/ Amir Gamliel
25                                                                 Amir Gamliel, Bar No. 268121
                                                                   AGamliel@perkinscoie.com
26                                                                 Counsel for Secured Creditor
27

28

                                                                       Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES         Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                  Desc
                              Main Document    Page 10 of 17


 1                                            ATTACHMENT A
 2                                   SUBJECTS FOR EXAMINATION
 3            a. Debtors’ financial condition;
 4            b. Valuation of Debtors’ assets, including any appraisals and/or broker’s opinions of
                 value obtained by Debtors pre- or post-petition;
 5
              c. Payments made by Debtors within one year of the Petition Date;
 6
              d. Dealings with existing, expiring and/or prospective leases;
 7
              e. Efforts to refinance, sell, and/or obtain additional investment in the Property;
 8
              f. Debtors’ ability to reorganize;
 9
              g. The claims of Debtors’ creditors;
10
              h. Efforts to retain a broker to sell the Property;
11
              i. The retention of NAI Capital Commercial; and
12
              j. The documents produced pursuant to Attachment B.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-             Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES        Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                   Desc
                             Main Document    Page 11 of 17


 1

 2                                          ATTACHMENT B
 3                                    DOCUMENTS REQUESTED

 4            PROPOUNDING PARTY:                  Wells Fargo Bank, National Association, as Trustee
                                                  for Morgan Stanley Capital I Trust 2016-UBS11,
 5
                                                  Commercial Mortgage Pass-through Certificates,
 6                                                Series 2016-UBS11, and on Behalf of the Holders of
                                                  any Related Serviced Subordinate Companion Loan
 7                                                or Serviced Companion Loan
                                                  (“Secured Creditor”)
 8
              RESPONDING PARTIES:                 Debtors Plamex Investment, LLC and 3100 E.
 9
                                                  Imperial Investment, LLC; Donald Che (“Mr. Chae”)
10                                                and Luis Valenzuela (“Mr. Valenzuela”)

11            SET NUMBER:                         One

12            Secured Creditor requests, pursuant to Federal Rule of Bankruptcy Procedure 2004, that
13   Responding Parties serve on Secured Creditor a verified, written response no later than three (3)
14   business days before each Responding Party’s examination, and produce for inspection and/or
15   copying, the following described documents which are in the possession, custody, or control of
16   Responding Parties and/or their respective attorneys of record.
17                                          INSTRUCTIONS
18            A.     Please quote each Document Request before your response.
19            B.     Each request contained herein extends to any DOCUMENT in YOUR possession,
20   custody or control. A DOCUMENT is deemed to be in YOUR possession, custody, or control if
21   it is in YOUR physical custody or that of YOUR attorneys or representatives, or any of them, or
22   if it is in the physical custody of any other person, and YOU or YOUR representatives (a) own
23   such DOCUMENT in whole or in part; (b) have a right by contract, statute, or otherwise to use,
24   inspect, examine, or copy such DOCUMENT; (c) have an understanding, express or implied, that
25   YOU or YOUR representatives may use, inspect, examine, or copy such DOCUMENT on any
26   terms; or (d) have, as a practical matter, been able to use, inspect, examine, or copy such
27   DOCUMENT when YOU or YOUR representatives sought to do so.
28

                                                                       Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES         Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                 Desc
                              Main Document    Page 12 of 17


 1            C.     Each DOCUMENT produced should be organized and labeled to correspond with
 2   each numbered request.
 3            D.     DOCUMENTS must be produced in the order in which they appear in your files,
 4   and must not be shuffled or otherwise rearranged. Documents that in their original condition
 5   were stapled, clipped, or otherwise fastened together must be produced in such form.
 6            E.     If any DOCUMENTS responsive to any demand have been lost, mutilated, or
 7   destroyed, so state and set forth the general nature of each such DOCUMENT, the author or the
 8   originator, each addressee, all individuals designated on the DOCUMENT to receive a copy or
 9   otherwise known to have received a copy, the date, title, and general subject matter of each such
10   DOCUMENT, the present custodian of each copy thereof, the last known address of each such
11   custodian, and the demand(s) to which the DOCUMENT would have been responsive.
12            F.     References in this Document Request to corporations and business entities are also
13   references to the entities’ officers, directors, agents, employees, and attorneys, and each and every
14   branch, subdivision, or subsidiary of the entity.
15                                               DEFINITIONS
16            A.     As used herein, the terms “DEBTORS” or “BORROWER” refer to Debtors
17   Plamex Investment LLC and 3100 E. Imperial Investment LLC, and their agents, representatives,
18   affiliates, attorneys or others acting on its behalf.
19            B.     As used herein, “PROPERTY” refers to DEBTORS’ property commonly referred
20   to as the Plaza Mexico shopping center in Lynwood, California.
21            C.     As used herein, “PETITION DATE” refers to April 14, 2021, the date Debtors
22   filed for bankruptcy protection.
23            D.     As used herein, “SECURED CREDITOR” refers to Wells Fargo Bank, National
24   Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage
25   Pass-through Certificates, Series 2016-UBS11, and on Behalf of the Holders of any Related
26   Serviced Subordinate Companion Loan or Serviced Companion Loan.
27            E.     As used herein, the words “DOCUMENT” and “DOCUMENTS” mean a writing
28   (as defined in California Evidence Code section 250) and includes all written, printed or

                                                       -2-            Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                   Desc
                            Main Document    Page 13 of 17


 1   electronic material (handwritten, typed, or otherwise reproduced) and includes any original,
 2   reproduction, or non-identical copy of any such material, without limitation, correspondence,
 3   memoranda, interoffice communications, notes, e-mails or other electronic messages, diaries,
 4   contract documents, business records, charts, graphs, drawings, plans, specifications, estimates,
 5   vouchers, permits, written ordinances, minutes of meetings, invoices, billings, checks, reports,
 6   studies, computer tapes or discs, movies, videotape recordings, photographs, negatives, slides,
 7   dictation belts, voice tapes, tape recordings, facsimiles, memoranda or notes of oral
 8   communications, tape records or transcripts thereof.
 9            F.    As used herein, the words “COMMUNICATION” and “COMMUNICATIONS”
10   mean any meeting, conversation (face-to-face, telephonic, electronic or otherwise), discussion, e-
11   mail, correspondence, message, tape-recorded message or other occurrences in which thoughts,
12   opinions, or information are transmitted between or among two or more persons or between or
13   among one or more persons and any electronic, photographic, or mechanical device or devices for
14   receiving, transmitting, or storing data or other information.
15            G.    As used herein, the words “ALL DOCUMENTS” means each and every
16   DOCUMENT as above defined known to you and every such DOCUMENT that can be located
17   or discovered by reasonably diligent efforts.
18            H.    As used herein, the words “RELATE” or “RELATING TO” include concerning,
19   referring to, alluding to, responding to, pertaining to, connected with, commenting on, in respect
20   of, about, regarding, discussing, showing, describing, mentioning, reflecting, analyzing,
21   constituting, and/or comprising.
22
              I.    The singular includes the plural and vice versa; the words “AND” and “OR” shall
23
     be both conjunctive and disjunctive; the word “ALL” means “ANY AND ALL”; the word
24
     “ANY” means “ANY AND ALL.”
25
              J.    The relevant time period for these requests is January 1, 2020 to current unless
26
     otherwise indicated.
27

28

                                                     -3-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES        Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                 Desc
                             Main Document    Page 14 of 17


 1                                     DOCUMENTS REQUESTED
 2
              Request for Production No. 1        All documents not yet produced that relate to the
 3
     Debtors’ financial condition, such as monthly cash flow reports, profit and loss statements,
 4

 5   balance sheets, tax returns, bank statements, rent rolls, operating reports, and accounts payable

 6   and accounts receivable aging schedules for 2021.
 7            Request for Production No. 2        All documents, including correspondence, that relate
 8
     to the note receivable from Source at Beach, LLC in the amount of $10,395,409, as identified in
 9
     the ISLT Investment, LLC and Subsidiaries Consolidated (Unaudited) Balance Sheet dated April
10
     30, 2021 (the “April Balance Sheet”).
11

12            Request for Production No. 3        All documents, including correspondence, that relate

13   to the $71,192,658 that is “due from affiliates” and is identified as an “other asset” in the April

14   Balance Sheet.
15            Request for Production No. 4        All documents, including correspondence, that relate
16
     to the $18,000,000 “Members’ equity subject to mandatory redemption” that is scheduled as a
17
     liability in the April Balance Sheet.
18
              Request for Production No. 5        All pre-petition and post-petition budgets, including
19

20   drafts of budgets, prepared by the Debtors for 2020 and 2021.

21            Request for Production No. 6        All     non-privileged       documents,        including

22   correspondence, that relate to, or provide evidence of, the Debtors’ efforts to obtain refinancing,
23
     third-party investors, and/or buyers in connection with the Property.
24
              Request for Production No. 7        All documents, including correspondence, that relate
25
     to the value of the Property, or any portion thereof, including any appraisal reports and/or
26
     broker’s opinions of value.
27

28

                                                    -4-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                    Desc
                            Main Document    Page 15 of 17


 1            Request for Production No. 8         All documents, including correspondence, that relate
 2   to the possible retention of any loan broker or real estate broker or agent by the Debtors.
 3
              Request for Production No. 9         All documents, including correspondence, that relate
 4
     to a potential sale of the Property, including, but not limited to, any listing, offering
 5
     memorandum, letter of intent, memorandum of understanding, or similar documents relating to
 6

 7   any sale, investment in, or refinancing of the Property.

 8            Request for Production No. 10        A detailed breakdown of monthly revenue generated

 9   by leases on the Property in 2021 that identifies base rent, percentage rent, reimbursable revenue,
10
     CAM payments, and other revenue sources recoverable under the leases.
11
              Request for Production No. 11        A   detailed     breakdown     of   monthly     operating
12
     expenses for the Property in 2021, including insurance, repairs and maintenance, janitorial,
13
     utilities, management fee, marketing, professional fees, and other operating expenses.
14

15            Request for Production No. 12        All documents, including communications, that

16   relate to renewal or extension of leases, forbearances, rent reductions, rent modifications, rent
17   abatement, and/or plans for collecting past-due rent.          In particular, please provide a brief
18
     statement or summary regarding the status of negotiations or collection efforts with respect to
19
     each of the following leases/tenants:
20
              Mauro Valdez Sandoval (expired)                       Pho VNK
21
              S.M. Foot Wear (expired)                              Marquez Trading
22            Pescaderia y Cocina (expired)                         Rinconcito Poblano
              Diana Roman (expired)                                 Say Cheese Photo
23            Bionicos La Huerta (expired)                          Nueva Vision
              Food 4 Less                                           New Trends Cloth
24
              Real De Oaxaca                                        Planet Fitness
25            Bubbles Apparel                                       La Huasteca
              Star Buffet Lynwood                                   COMEX Korean BBQ LLC
26            JPL Event Enterprises
27

28

                                                     -5-               Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                  Desc
                            Main Document    Page 16 of 17


 1            Request for Production No. 13        An accounts receivable aging schedule for all tenants
 2   on the Property, which should identify all tenants that did and did not pay April 2021 rent.
 3
              Request for Production No. 14        All documents, including communications, that
 4
     relate to the Debtors’ efforts to secure new or amended leases for the Property.
 5
              Request for Production No. 15        All     documents,     including     communications,
 6

 7   regarding efforts to lease any vacant spaces at the Property.

 8            Request for Production No. 16        All documents that refer to any post-petition

 9   projections as to future cash flow that is expected from the Property.
10
              Request for Production No. 17        All real estate tax bills for 2020 and 2021 that the
11
     Debtors have received in connection with the Property.
12
              Request for Production No. 18        All documents, including correspondence, that relate
13
     to payments or distributions made by the Debtors to insiders (as defined by Section 101(31) of the
14

15   Bankruptcy Code) or non-debtor affiliates during the two-year period prior to the Debtors’

16   bankruptcy filings, including, but not limited to, internal communications regarding payments,
17   distributions, dividends, invoices, and agreements.
18
              Request for Production No. 19        All documents, including correspondence, that relate
19
     to payments made by the Debtors to legal professionals in connection with services provided to
20
     non-debtor affiliates during the one-year period prior to the Debtors’ bankruptcy filing.
21

22            Request for Production No. 20        All     non-privileged      documents,        including

23   correspondence, that relate to 3100 E. Imperial Investment, LLC’s default(s) under the Mezzanine

24   Loan Agreement dated as of June 16, 2016, between 3100 E. Imperial Investment, LLC, as
25   Borrower, and Natixis, New York Branch, as Secured Creditor, including documents that relate to
26
     the lender exercising any default remedies or agreeing to any forbearance(s), and/or documents
27
     that relate to the borrower applying for refinancing of the mezzanine loan.
28

                                                    -6-              Application for Rule 2004 Examination
     152807778.3
Case 8:21-bk-10958-ES       Doc 89 Filed 06/17/21 Entered 06/17/21 17:18:30                 Desc
                            Main Document    Page 17 of 17


 1            Request for Production No. 21        All environmental reports, including Phase I and
 2   Phase II environmental studies, prepared in connection with the Property.
 3
              Request for Production No. 22        All documents, including correspondence, that relate
 4
     to any claims, causes of action, obligations, demands, lawsuits, threatened lawsuits, and
 5
     liabilities, sounding in contract or in tort, in law or in equity, that have been tendered to the
 6

 7   Debtors since April 2020.

 8            Request for Production No. 23        All property management agreements, including

 9   amendments thereto, that relate to the Property.
10
              Request for Production No. 24        All documents, including correspondence, that relate
11
     to the ($1,080,000) preferred return identified in the ISLT Investment, LLC and Subsidiaries
12
     Consolidated Statement of Operations for the fourth months ended April 30, 2021.
13
              Request for Production No. 25        All documents, including correspondence, that relate
14

15   to the Debtors’ capital expenditure plans for the Property.

16            Request for Production No. 26        A corporate organizational chart that relates to the
17   Debtors and their non-debtor affiliates.
18
              Request for Production No. 27        Any property condition report(s) that relate to the
19
     Property.
20
              Request for Production No. 28        Any    correspondence    with     potential     brokers
21

22   (including, but not limited to NAI Capital Commercial) relating to a retention or agreement to sell

23   the Property.

24                                  [Remainder of Page Intentionally Left Blank]
25

26

27

28

                                                    -7-             Application for Rule 2004 Examination
     152807778.3
